Citation Nr: 1502234	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral strain with scoliosis and degenerative joint disease, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbosacral strain with scoliosis and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before a decision review officer (DRO) in February 2008 and the undersigned in October 2012.  A copy of both transcripts is of record.  The Veteran also submitted additional evidence with a waiver of initial RO consideration at the Board hearing. 

In a July 2014 decision, the Board, in relevant part, remanded the issue above for further development.  

The claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file shows that the documents are either duplicative of the VBMS file or irrelevant to the issue on appeal. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From April 5, 2007 to May 23, 2008, the Veteran's low back disability was manifested by forward flexion to 20 degrees; there was no evidence of ankylosis.  
2.  Since May 23, 2008, the Veteran's low back disability has been manifest by forward flexion of at least 65 degrees, 55 degrees with pain; it has not been manifested by ankylosis, forward flexion to 30 degrees or less, incapacitating episodes or neurological impairment.


CONCLUSIONS OF LAW

1.  From April 5, 2007 to May 23, 2008, the criteria for an evaluation of 40 percent, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

2.  Since May 23, 2008, the criteria for an evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of letters dated May 2007 and May 2008.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with QTC examinations in June 2007 and May 2008 and a VA examination in August 2014.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's low back disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and clarified the Veteran's contentions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the July 2014 remand directives, which included obtaining outstanding VA treatment records and affording the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's service-connected low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5237 as a lumbosacral strain.  Under the general rating formula for diseases and injuries of the spine a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Analysis

The Veteran contends that his service-connected low back disability is more severe than reflected in his current disability rating.  

The Board notes that in Hart v. Mansfield, supra, the Court found that when VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Id. at 5009.  The Court then held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. at 510.  

The Board notes that in Hart, the Veteran's claim had been pending for four years.  Here, the Veteran filed his claim on April 5, 2007, over 7 years ago.  Additionally, the Board finds that the evidence of record illustrates that the Veteran's service-connected disability has undergone varying and distinct levels of severity since April 2007 until the present.  Therefore, the Board finds that a staged rating is appropriate in this case.  

April 5, 2007 to May 23, 2008

As will be discussed below, the Board finds that from April 5, 2007, to May 23, 2008, a 40 percent rating is warranted.   

Private treatment records show the Veteran was involved in a motor vehicle accident (MVA) in March 2007.  Following the MVA the Veteran reported back pain, sleeping problems, pins and needles in the legs, numbness in the toes, and constipation.  

A March 2007 private physical examination noted that the Veteran had muscle spasms and vertebral tenderness.  The Veteran's neurological examination was noted as within normal limits.  The Veteran was diagnosed with a back sprain.  

Another March 2007 private treatment record shows that the Veteran reported constant aching and burning low back pain, severe incapacitation/bed ridden that was worse at night, numbness and tingling in the left leg, and aggravating factors of lifting, bending, sitting, and any movement.  

Another March 2007 private treatment record the Veteran reported low back pain that was "constant, severe, ache and burning".  The Veteran's reflex examination revealed patellar +2 and Achilles +3 right and +2 left.  The private chiropractor noted that the Veteran's range of motion was painful and restricted in flexion, extension, and right lateral bending.  Palpation of the spine revealed muscle spasms and tenderness of the paraspinal muscles from L2-L5.  Positive orthopedics included Lesage's (right and left) and Bragard's (right and left).  The pinwheel test for sensory competence was not within normal limts for L5 on the left.  X-rays revealed right hip high by fourteen mm with a five degree scoliosis of the left with apex at L4 and normal lordosis of the lumbar spine.  The chiropractor diagnosed low back pain and muscle spasms.  

An April 2007 private treatment record shows that the Veteran lumbosacral area showed moderate signs of tenderness and range of motion at the thoracolumbar junction was 80 percent better.  Neurological examination revealed straight leg raise test was positive and deep tendon reflexes were normal and symmetrical.  

Another April 2007 private treatment record shows that the Veteran's lumbosacral area showed mild signs of tenderness and range of motion at the thoracolumbar junction was within normal limits.  Neurological examination revealed straight leg raise was positive on the right and deep tendon reflexes were normal and symmetrical.  

The Veteran was afforded a QTC examination in June 2007.  The Veteran reported symptoms of stiffness, especially after prolonged sitting and arising in the morning and weakness where he cannot lift more than 35 pounds.  The Veteran reported that the pain occurs two times per day and each time lasts for 30 minutes or less.  The Veteran reported that the pain was localized and aching and sticking in nature.  The Veteran reported that the pain comes by itself and is relieved by rest.  The Veteran also reported that at the time of pain he can function without medication.  The Veteran reported that he was not receiving any treatment for his condition.  The Veteran reported that his spine condition did not cause incapacitation.  The examiner noted that the functional impairment was that he could not bend or stoop repetitively, stand for prolonged periods, or lift more than 35 pounds.  The examiner noted that the Veteran's posture and gait were within normal limits.  The Veteran did not require assistive devices for ambulation.  Physical examination revealed no evidence of radiating pain on movement.  Muscle spasms were absent.  Tenderness was noted along the right lumbar paravertebral muscles (L1-L5).  There was negative straight leg on both the left and right.  There was no ankylosis of the lumbar spine.  

On range of motion testing, flexion was to 20 degrees, with pain at 15.  Extension was to 12 degrees, with pain at 12 degrees.  Right lateral flexion was to 20 degrees, with pain at 20 degrees.  Left lateral flexion was to 25 degrees, with pain at 25.  Right rotation was to 15 degrees, with pain at 15 degrees.  Left rotation was to 20 degrees, with pain at 20 degrees.  After repetitive use, the Veteran was by pain and the examiner noted that pain was the major functional impact.  The examiner noted that the Veteran's pain additional limited the joint function by 0 degrees.  The Veteran was not limited by fatigue, weakness, and lack of endurance and incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with abnormal curvatures of the spine of mild levoscoliosis.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed motor function and sensory function were within normal limits.  The lower extremity reflexes revealed knee jerk absent and ankle jerk absent.  The examiner diagnosed lumbosacral strain with scoliosis and degenerative joint disease.  The examiner also noted subjectively the Veteran reported right sided lumbosacral back pain that was localized.  Objectively the Veteran had painful range of motion and palpable tenderness of the lumbar spine.  

At the February 2008 DRO hearing, the Veteran testified that as he gets older his back seems to be getting worse.  The Veteran denied that he has ever been put on bed rest by a physician.   The Veteran reported that he was no longer on pain medication as the medicine he prescribed did not help.  

Therefore, the Board finds that from April 5, 2007, to May 28, 2008, the Veteran's service-connected low back disability was manifested by forward flexion to 20 degrees, with pain at 15 degrees.  The Veteran's lay complaints during this period include pain, muscle spasms, pins and needles, numbness and tingling in the toes, stiffness, constipation, incapacitation, sleeping problems, and problems lifting, bending, and stooping.  The Board acknowledges that the Veteran was involved in a non-service related MVA in March 2007; however, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating is most appropriate for this time period.  See 38 C.F.R. §§ 3.400(o)(1); 4.17a, DC 5237.  

However, the Board finds that the evidence of record is against a finding of a higher rating during this period.  The private treatment records dated March 2007 to December 2007, and the June 2007 QTC examination are absent of any notations of ankylosis, as required for the next higher rating.  Instead the June 2007 QTC examination specifically noted that there was no ankylosis of the Veteran's lumbar spine.  

The Board has also taken into consideration the provisions under Deluca.  As noted above, the June 2007 QTC examiner found that after repetitive use, the Veteran was not additionally limited by fatigue, weakness, or lack of endurance and incoordination.  While the Veteran was limited by pain, the examiner found that the above additionally limited the joint function by 0 degrees.  Furthermore, during this period there is no evidence of further loss of motion due to functional loss of flare-ups related to the Veteran's thoracolumbar spine disability.  Thus, the Veteran's symptoms do not cause a functional limitation that would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). 

The Board has also considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1.  Although the Veteran reported his symptoms were worse during the night, the June 2007 VA QTC examination noted the Veteran denied incapacitation and the examiner specifically noted that there were no signs of intervertebral disc syndrome.  Additionally, at the February 2008 DRO hearing the Veteran denied incapacitation.  Furthermore, the record does not reflect that any physician prescribed bed rest during this period.  

Note 1 of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The Board acknowledges the Veteran's lay reports of constipation, pins and needles, and numbness and tingling in the toes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a neurological impairment related to a service-connected low back disability, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has a diagnosed neurological impairment requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to any assertion by the Veteran that he has a neurological impairment related to his service-connected low back disability.  

The Board also acknowledges that private chiropractors noted that the Veteran had a positive straight leg test.  However, during this period neither private nor QTC examiners diagnosed the Veteran with any neurological impairment related to the Veteran's service-connected back disability.  Furthermore, the June 2007 QTC examination found that the Veteran's motor function was within normal limits and his sensory function was within normal limits.  

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating during this time.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of the low back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the QTC examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

For the foregoing reasons, the Board finds that from April 5, 2007, to May 23, 2008, the Veteran is entitled to a higher rating of 40 percent, but no higher, for his low back disability.  

Since May 23, 2008

As will be discussed above, the Board finds that since May 23, 2008, a 20 percent rating is warranted for the Veteran's service-connected low back disability

The Veteran was afforded another VA QTC examination on May 23, 2008.  The Veteran reported stiffness, weakness, and erectile dysfunction.  The Veteran denied visual disturbances, numbness, fevers, bladder complaints, malaise, bowel complaints, dizziness, and weight loss due to his back.  The Veteran reported that the pain occurs three times per day and last about half an hour.  The pain was localized, aching, and sharp.  The Veteran reported that at the time of the pain he can function without medication.  The Veteran reported that his back condition had not resulted in any incapacitation.  The Veteran also reported that he did not experience any functional impairment from his condition.  
On physical examination the Veteran's posture and gait were within normal limits and he did not require any assistive device for ambulation.  The examination revealed no evidence of radiating pain on movement.  Muscle spasms were absent.  There was tenderness noted on exam described as L2-L4.  There was negative straight leg testing on the left and right and there was no ankylosis of the lumbar spine.  Range of motion testing revealed flexion to 65 degrees, with pain at 55 degrees.  Extension was to 20 degrees, with pain at 15 degrees.  Right lateral flexion was to 30 degrees, with pain at 30 degrees.  Left lateral flexion was to 30 degrees.  Right rotation was to 30 degrees, with pain at 20.  Left lateral rotation was to 30 degrees.  The examiner noted that after repetitive use the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed motor function and sensory function within normal limits.  Knee jerk and ankle jerk were 1+ bilaterally.  The examiner noted that x-rays revealed degenerative arthritis and mild hypertrophy changes at L2-L3.  The examiner changed the Veteran's diagnosis to degenerative disc disease of the lumbar spine due to subjective low back pain and objective lumbar tenderness and lumbar pain with range of motion.  The examiner noted that the effect of the condition on the claimant's usual occupation was chronic low back pain and the effect of the condition on the Veteran's daily activity was low back pain with physical activity.  

In a May 2009 statement the Veteran reported that he was having trouble sleeping at night due to his low back pain.  The Veteran also reported that as he gets older his back pain is growing worse.  The Veteran reported that he is having trouble bending and sitting up in a chair for a long time.  

VA treatment records dated May 2008 to September 2014 show that the Veteran was noted as having chronic low back pain.  

A May 2010 private chiropractic treatment record shows that the Veteran was again noted as being involved in a motor vehicle accident in May 2007.  The chiropractor noted that immediately following the accident the Veteran's complaints included numbness in the toes and pain in the low back.  At the time of the examination the Veteran reported aching and spastic pain in the low back on the right side.  He reported that it occurred between one half and three fourths of the time he is awake and precludes carrying out activities of daily lifting.  The Veteran reported that his symptoms were aggravated by straining and lifting.  The Veteran reported that his back becomes weak and starts to hurt after minimal activity.  The Veteran also reported that he used to walk up to three miles per week and even sometimes jog but since the accident he cannot sustain any prolonged walking or running.  The examiner noted that the Veteran can perform activities of daily living despite pain.  The Veteran also reported that physical activities, functional activities, social and recreational activities, and travel can be done despite pain.  The Veteran reported that his sensory functions, hand functions, and sexual functions are affected by his low back.  The Veteran reported that he has difficulty sleeping.  On orthopedic evaluation the straight leg test and Kemp's test were positive on the right.  The examiner noted that there was moderate pain at L4 to S1 was elicited at 25 degrees which may indicate low back radiculopathy or possibly a lumbar disc lesion.  The examiner also noted that the right thoracolumbar group revealed moderate pain, tender trigger points, and moderate myotonia.  The examiner diagnosed low back pain, muscle spasms, and numbness and tingling.  

At the October 2012 Board hearing, the Veteran reported difficulty sitting for a long time, touching his toes and moving side to side with pain, and muscle spasms and stiffness in his lower back at night.  The Veteran also reported that his back affects his ability to walk hills or climb stairs.  The Veteran denied taking medication for his back and reported he does at home exercises prescribed by his doctor to help alleviate his pain.  The Veteran reported that he walks with a cane to prevent falling.  

The Veteran was afforded a VA examination in August 2014.  The Veteran reported that when he walks his lower back has pain and causes difficulty sleeping at night.  The Veteran reported that he was having pain all over.  The Veteran reported that he exercises by walking down the hallways three times.  The Veteran also reported that he is living in senior apartments.  The Veteran reported that his low back pain was stabbing, sharp, aching, and agitating.  The Veteran reported that it is aggravated by bending, stooping, and sitting on low levels, especially toilets.  The Veteran also reported stiffness with walking or standing for short period.  The Veteran reported that he was on non-narcotic pain medication.   The Veteran reported that his low back pain did not cause any incapacitating episodes and that he is able to bathe himself, complete household chores, tie his shoes, dress himself, cook for himself, drive, and complete activities of daily living.  The Veteran denied incontinence of bowel or bladder related to his low back pain.  The Veteran complained of numbness of his bilateral feet but stated it was related to his diabetes.  The Veteran reported that flare-ups impact of the function of his spine.  He reported that he had a flare-up once a week which stops him from cleaning the bathtub, making his bed, and limits his ability to go to the kitchen to cook.  The Veteran also reported that his flare-ups do not make him stay in the bed or unable to walk.  The Veteran denied hospitalizations or emergency room visits due to his low back pain.  The Veteran was also not receiving physical therapy for to his low back pain.  

On range of motion testing, flexion was to 75 degrees, with pain at 70 degrees.  Right and left lateral flexion and rotation were to 25 degrees with pain at 25 degrees.  The examiner noted that the Veteran refused extension because he was in pain.  After repetitive use, flexion was to 75 degrees and right and left lateral flexion and rotation were to 25 degrees.  The examiner noted that the Veteran did not have any additional limitation in range of motion following repetitive use testing.  The examiner noted that the Veteran did have functional loss and/or functional impairment of the back in less movement than normal and pain on movement.  The examiner noted that the Veteran had mild localized tenderness or pain to palpation of the lumbosacral spine.  The Veteran did not have muscle spasms or guarding of the thoracolumbar spine or guarding.  The Veteran was noted as having normal muscle strength and did not have muscle atrophy.  The Veteran's deep tendon reflexes were noted as 1+, or hypoactive.  The Veteran's light touch was normal and straight leg raising test was negative on both sides.  The Veteran did not have radicular pain or signs or symptoms of radiculopathy.  There was no ankylosis of the spine and the Veteran did not have any other neurological abnormalities or findings related to the thoracolumbar spine.  The Veteran did not have intervertebral disc syndrome.  The Veteran did not have any scars related to his back condition.  The examiner noted that the Veteran had a right knee brace, difficulty weight bearing, difficulty ambulating, and complained of pain in multiple areas.  The examiner also noted that the Veteran was able to complete limited range of motion of his lumbosacral spine, with refusal of extension movement, with complaints of pain all over.  The examiner noted that there were no current range of motion measurements available during an exacerbation and this examiner had no contact with the patient during flare-ups.  The examiner concluded that he could not determine or accurately estimate the degree of functional loss of this joint without resorting to mere speculation.  

The examiner further explained that the Veteran presented two weeks post total knee replacement with difficulty ambulating with a walker and difficulty standing.  The examiner also noted that the Veteran's range of motion may not reflect his true lumbosacral range of motion due to difficult standing and dependence on the walker for balance.  The examiner noted that the Veteran denied any incapacitating episodes related to his low back pain and that flare-ups were once weekly with limitations on certain household chores.  The examiner noted that the Veteran did not have any rigidity or tenderness to his lumbar paraspinal muscles but tenderness to the lumbar spine.  The examiner noted that the Veteran's gait was antalgic, as most weight bearing was placed on the walker.

Therefore, the Board finds that since May 23 2008, the Veteran's service connected low back disability has been manifest, at worst, by forward flexion to 65 degrees, with pain at 55 degrees, an inability to complete extension range of motion, and right and left lateral flexion and rotation to at least 25 degrees, with pain at 25 degrees.  Also, during this period the Veteran's combined range of motion was, at worst, 175 degrees, including the August 2014 VA examination in which the Veteran was unable to complete extension testing due to pain.  Additionally, during this period the Veteran's lay complaints include pain, stiffness, weakness, problems bending, sitting, and walking, problems touching his toes and moving side to side, muscle spasms, and flare-ups.  As such, the Board finds that since May 23, 2008, the Veteran's symptoms have most closely approximated a 20 percent rating.  
However, the Board finds that the evidence of record is against a finding of a higher rating as during this period the Veteran's forward flexion has been well above 30 degrees, even with pain, and the evidence during this period is absent of any notation of ankylosis.  Instead both the May 2008 and August 2014 examiners found that there was no ankylosis of the Veteran's lumbar spine.  

The Board has again taken into consideration the provisions under Deluca.  However, both the May 2008 and August 2014 examiners found that the Veteran did not have additional limitations due to repetitive testing.  Additionally, while the August 2014 examiner concluded that she could not determine the functional limitation during flare-ups, she later noted that the Veteran's flare-ups are once weekly with limitation on household chores, per the Veteran's reports.  Furthermore, although the Veteran was noted as having additional limitation due to pain, his range of motion with pain and other noted symptoms do not more closely approximate the criteria contemplated in the higher ratings.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. supra; Mitchell v. supra, (2011). 

Again, the Board has also considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  The Board notes that the May 2010 private examination concluded that the Veteran's positive Kemp test could indicate IVDS.  However, the examiner did not diagnose IVDS and the May 2008 and August 2014 examiners noted that the Veteran did not have IVDS.  Furthermore, during this period, the Veteran denied incapacitation and the record does not reflect that any physician has prescribed bed rest during this period.  

The Board again has considered any possible objective neurologic abnormalities.  The Board acknowledges that the Veteran again reported numbness and the May 2010 private examination noted myotonia and that the Veteran could have radiculopathy.  However, the private opinion did not diagnose any neurological abnormality related to the Veteran's service-connected low back disability.  Additionally, during this period the Veteran has specifically denied bowel or bladder problems.  Furthermore, neither the May 2008 or August 2014 examination, diagnosed any neurological abnormalities related to the Veteran's service-connected low back disability.  Instead, the August 2014 VA examiner found that the Veteran did not have any signs or symptoms of radiculopathy.  Again, the Board acknowledges the Veteran's reports of numbness.  However, again, the Veteran has not demonstrated the medical expertise to diagnose a neurological abnormality related to his service-connected low back disability.  

Finally, the Board again recognizes that the Veteran believes he is entitled to a higher rating during this period.  However, the Board finds the QTC and VA examinations to be more probative in regard to the type and degree of impairment of the Veteran's disability.  

For the foregoing reasons, the Board finds that since May 23, 2008, a 20 percent rating is most appropriate for the Veteran's low back disability.  

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective lay complaints; however, the Board finds that the Veteran has not described any exceptional or unusual features of his low back disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An increased evaluation of 40 percent, and no higher, from April 5, 2007, to May 23, 2008, for a lumbosacral strain with scoliosis and degenerative joint disease is granted, subject to the laws and regulations governing monetary awards.

An increased evaluation for a lumbosacral strain with scoliosis and degenerative joint disease in excess of 20 percent, from May 23, 2008, is denied.


REMAND

Here, the Veteran has repeatedly reported that his service-connected low back disability has reduced the amount of work he is able to do and that he is no longer able to work as a self-employed construction contractor.  See May 2008 Veteran statement; February 2008 DRO hearing; May 2010 private treatment; October 2012 Board hearing.  Additionally, the August 2014 VA examiner found that the Veteran's back condition impacted his ability to work in that prolonged standing, stair climbing, and lifting more than 25 pounds may cause prolonged back pain and stiffness.  Such contentions and record evidence describing the Veteran's employment capabilities reasonably raise the issue of a TDIU rating due to the service-connected low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In light of the decision herein, and as the Veteran's only service connected disability is his low back disability, the Veteran does not meet the schedular requirement under 38 C.F.R. § 4.16(a).  However, entitlement to a total rating, on an extraschedular basis, may nonetheless be established, in exceptional cases, when the Veteran is unable to secure and following a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  Thus, the Board finds that the Agency of Origianl Jurisdiction (AOJ) should address this matter of an extraschedular TDIU rating, per 38 C.F.R. § 4.16(b), as a component of the claim for an increased rating for the service-connected low back disability, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim pursuant to 38 C.F.R. § 4.16(b).  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

Contact the Veteran and ask that he complete and sign VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative (if any) a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for TDIU due to the service-connected low back disability.  

Advise the Veteran and his representative (if any) that it is ultimately the Veteran's responsibility to submit his employment records, particularly those relating to the facts and circumstances of his discontinuance of or retirement from self-employment as a construction contractor; and that he should submit evidence, such as pay stubs, W2 Forms, tax return, etc., documenting marginal employment, if any, (past or prospective) relating to his business as a self-employed construction contractor that resulted in earned income that does (or did) not exceed the proverty threshold for one person.

2. Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, including a VA examination if it is deemed to be warranted in this case.  Then, adjudicate the issue of entitlement to a TDIU rating due to the service-connected low back disability with consideration of whether the requirements for referral to the Director, C&P Service have been invoked under 38 C.F.R. § 4.16(b).

If, and only if, the rating board determines that the requirements of 38 C.F.R. § 4.16(b) should be invoked in this case, then the matter should be referred to the Director, C&P Service for extraschedular consideration of the TDIU claim.

If, in any event, the decision on the TDIU claim is adverse to the Veteran, then a supplemental statement of the case should be furnished to the Veteran and his representative (if any) after according the requisite time period to respond.  This matter should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


